Citation Nr: 1206814	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  04-36 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Appellant served in the United States Army Reserves (USAR) and had Active Duty for Training (ACDUTRA) from January 1975 to May 1975.

This case is before the Board of Veterans' Appeals, (BVA or Board), on appeal from a rating decision of September 2003, by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  The Appellant disagreed with this determination in February 2004, and timely perfected her appeal in October 2004.

Following the Appellant's appeal to the Board, the claim was reviewed and it was discovered that she had requested the opportunity to provide testimony before the Board in support of her claim.  Hence, in June 2010, this claim was remanded so that such a hearing could be scheduled and convened.  Subsequently, the Appellant proffered testimony before the undersigned Acting Veterans Law Judge (AVLJ) in Montgomery, in November 2010.  A transcript of that hearing was prepared and has been included in the claims file for review.  The Board would further add that upon reviewing the development that has occurred since the Board's Remand of November 2010, the Board finds there has been substantial compliance with its remand instructions in accordance with D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Shortly after the Appellant proffered testimony before the Board, and upon reviewing the claims file, the Board referred this matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the Appellant's low back disability.  This occurred in March 2011, and again in June 2011.  The advisory opinions have been obtained and included in the claims file for review.  It is noted that the Appellant, along with her representative, were given the opportunity to provide any comments with respect to the VHA opinions and those comments have also been included in the claims file for review.


The Board also notes that during her Travel Board hearing, the Appellant raised the claims of entitlement to service connection for left shoulder and neck disabilities.  As these claims have not yet been addressed by the Agency of Original Jurisdiction, they are referred back for appropriate action.


FINDINGS OF FACT

1.  The evidence of record does not clearly and unmistakably demonstrate that the Appellant's low back disability pre-existed her entry into the USAR.

2.  The preponderance of the evidence is against a finding that the Appellant currently suffers from a low back disability that is the result of a disease or injury incurred in active duty service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated active duty service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  The record indicates that the Appellant was provided repeated notice in letters sent to her from the RO, the first of which was received in October 2002.  These letters informed the Appellant that VA would assist her in obtaining any documents that it was made aware thereof that would assist in the decision-making process of the claim.  She was further told that she could proffer any documents or statements in support of her claim, and that all items would be considered when a decision on the merits of her claim was made.  In addition, she was also informed how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also fulfilled its duty to assist.  In this instance, VA obtained the Appellant's available medical treatment records, including requesting any treatment records from the facilities the Appellant had been treated by, and those other records that VA was made aware thereof.  It is specifically noted that there was a question as to whether the Appellant was receiving benefits from the Social Security Administration (SSA).  SSA was contacted in 2007 and asked for any records that it might have of the Appellant.  At that time, the VA was informed that SSA had destroyed the Appellant's records and that no new claims had been submitted by the Appellant.  The Board notes that in the recent past, the Appellant has not insinuated that another claim with SSA has been filed or that benefits have been awarded by SSA.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Given the foregoing, the Board finds that VA has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the Board did obtain such an opinion in the summer of 2011 from a VHA examiner.  The VHA opinion has been included in the claims file for review.  The report involved a review of the claims folder and the Appellant's available medical treatment records.  Upon completion of that review, the VHA examiner provided a detailed analysis of the Appellant's claimed disorder and the etiology thereof.  Therefore, the Board finds that this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Appellant's claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Appellant is represented in this appeal and over the course of the appeal, the accredited representative has submitted argument on behalf of the Appellant.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Moreover, the Appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Appellant has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected. 

II.  The Merits of the Claim

The Appellant contends that she currently suffers from a low back disability that was either the result of aggravation of a pre-existing injury or the direct result of her time on ACDUTRA.  The Board disagrees with respect to both theories of entitlement.
Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Presumption of Soundness

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011). 

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011). 

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 



Analysis

The Appellant served on ACDUTRA from January 1975 to May 1975.  

Initially, the Board notes that the Appellant has current diagnoses of herniated discs at L4-L5, L5-S1 and degenerative disk disease at L2-L3.  See VA Examination Report, December 8, 2004.  As such, the Appellant has satisfied element (1) under Shedden, current disability.  See Shedden, supra.

The Appellant maintains that approximately fourteen years prior to her enlistment (in 1962), she suffered an injury to her low back after lifting rolls of corrugated paper.  In assessing whether she was in sound condition upon entry into service, the Appellant's treatment records have been reviewed.  The Board initially notes that the Appellant's November 1974 USAR entrance examination reflected a normal clinical evaluation of her spine.  Moreover, the claims file does not contain clear and unmistakable evidence to rebut such a presumption.  

The Board acknowledges the December 1978 treatment report from the U.A. in Birmingham, Alabama, which indicated that the Veteran suffered from a low back injury in 1962 at an industrial plant; however, the Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).  As such, and affording the Appellant the full benefit of the doubt, the Board will proceed under the premise that her low back disability did not pre-exist service. 


Per the Appellant, while attending her basic training, she injured her back after climbing over a wall on an obstacle course.  A March 1975 VA Disposition Form 2496 indicated that a temporary profile was awarded to the Appellant, effective March 4, 1975, for 26 days due to chronic low back pain.  In April 1975, a VA Disposition Form 3349 again noted the Appellant's temporary profile status due to chronic low back pain.  The Appellant was able to complete her ACDUTRA responsibilities, which concluded in May 1975, and she remained in the USAR until 1977.  As such, the Board finds that the Appellant has satisfied element (2) under Shedden.  See Shedden, supra.

Thereafter, the Appellant underwent surgery for a herniated disc at L5-S1 in the fall of 1977.  A second back surgery was performed in February 1982 - this time at L4-L5, and finally, a third back surgery was performed in 2008.

Turning to crucial Shedden element (3), nexus, the Board notes that the evidence of record contains medical opinions both for and against the Appellant's claim.  The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In support of the Appellant's claim, she has submitted a private medical opinion from G.P.G., M.D., dated in September 2007.  Dr. G.P.G. stated that the Appellant had been a patient of his from 1980 to 1992, during which time she was treated for degenerative disc disease, lumbar adhesive arachnoiditis, as well as lumbar and cervical radiculopathy.  It was also noted that when the Appellant became a patient in 1980, she had already been classified as disabled by the SSA.  With respect to the Appellant's low back disabilities, Dr. G.P.G. concluded that her original back condition stemmed from a severe fall while she was in the military.

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file.  Conversely, a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.


With respect to Dr. G.P.G.'s medical opinion, he based his statements on information that was provided to him by the Appellant.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the Board may discount medical opinions that amount to general conclusions based on history furnished by a veteran and that are unsupported by the clinical evidence.  With respect to the statement concerning the etiology, i.e., the Appellant's current disability being the result of a severe fall in service, this was not corroborated by the service treatment and personnel records.  Further, Dr. G.P.G.'s conclusion consisted of a one line sentence without any discussion of all the relevant facts and without any supporting evidence.  As noted in the holding of Hernandez-Toyens above, a medical opinion that contains only data and conclusions is not entitled to any probative weight.  See Hernandez-Toyens, supra.  As such, the Board does not find Dr. G.P.G.'s positive nexus statement to have any probative value.

The only remaining evidence in support of the Appellant's claim consists of her lay statements alleging that her current low back disabilities are the result of her time on ACDUTRA.  The Board acknowledges that the Appellant is competent to give evidence about what she experiences; for example, she is competent to discuss her back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

With respect to credibility, and as will be discussed in more detail below, the Appellant's statements were inconsistent with the medical evidence of record, including with the medical opinion provided by G.P.G., M.D., her own physician.  As such, the Board finds the Appellant's statements concerning the etiology of her back disability, to lack credibility.

The evidence against the Appellant's claim consists of the December 2004 VA examination report and May 2001 VHA report and the July 2011 VHA report addendum.  
In December 2004, the VA examiner diagnosed the Appellant with a lumbar strain in 1962 and 1975, herniated discs at L4-L5 and L5-S1, and degenerative disk disease at L2-L3.  After reviewing the Appellant's claims file, the VA examiner opined that in the absence of a documented medical treatment program following the Appellant's injury in service, it was not likely that the lumbar strain during basic training was the cause of her current herniated disk problem.  As such, the VA examiner concluded that the two problems were most likely not causally related.  It was noted that the VA examiner did not have access to the Appellant's treatment records prior to her initial lumbar disc operation.  It was noted, however, to be significant that the Appellant did not complain of radicular pain into the right lower extremity after her fall in basic training.  As this complaint arose later, the VA examiner determined that it was a significant mild post for the diagnosis of a true herniated disk.  The other changes in the Appellant's spine, the degenerative disk disease at L2-L3 and other minor degenerative changes, were determined to be the result of the normal aging process and not in any way related to her in-service injury.  

In March 2011, the Board determined that additional medical evidence was necessary to make a decision on the Appellant's claim.  As such, a VHA report was requested and received in May 2011.  Upon reviewing the claim, which included a review of the applicable medical records, testimony, and written statements, the VHA examiner stated that the Appellant's reported 1962 pre-enlistment injury was acute and likely permanent in nature. I.e. it would likely cause her pain throughout her life and progress over time given her symptoms of severe pain with right leg weakness.  It was further noted that upon enlistment, if the Appellant had mentioned her previous history of low back pain and treatment as well as right leg weakness, the Army examiner would have had the opportunity to obtain a more complete history and perform a more focused examination.  The VHA examiner opined that it was likely that the Appellant may not have been cleared for active duty or would have required additional testing and/or work up prior to entering basic training.


The VHA examiner also noted, however, that the Appellant made several conflicting statements during her Travel Board hearing.  Specifically, she states that she had "tail bone fractures."  The VHA examiner noted there was no evidence in the medical record to support this claim.  The Appellant also stated that she revealed all her previous medical issues including the back injuries on her initial history for entrance into the military.  The medical record itself does not reveal that the Appellant disclosed her previous history of a back injury and right leg weakness.  Additionally, the Appellant reported that she had no back pain between 1959 and 1975.  This was clearly not supported by the record.

The VHA examiner concluded that the Appellant's in-service injury was acute and there was no evidence to conclude that there was a long period of time between the initial incident and her symptoms at the time of her injury while in service.  Further, there was no evidence that the in-service injury was the sole contributor to the Appellant's symptoms prior to her back surgery.  The VHA examiner commented that the September 2007 medical statement of Dr. G.P.G., indicating that the Appellant's original back condition stemmed from a "severe fall while in the military", was inaccurate.  This was the first mention in the record of a "severe" fall.  It was unclear if Dr. G.P.G. was familiar with the Appellant's prior medical history, sufficient to make a well-supported statement on her behalf.  Furthermore, the statement of Dr. G.P.G. contradicted the Appellant's own description of the in-service event.  The Appellant stated that she landed on her feet and did not describe a severe fall in service.  It is unclear where this description of the in-service incident originated.  

In July 2011, the VHA examiner provided an addendum to the original May 2011 VHA report.  The VHA examiner noted that the Appellant's record had been re-reviewed.  The VHA examiner opined that the Appellant had sustained a significant injury to her back prior to her entering the military.  Radiographs demonstrating degenerative disease, persistent leg weakness and low back pain indicated this was a long standing problem and that the natural progression of the disease would have led to operative intervention in her lumbar spine.  It was the VHA examiner's opinion that the in-service injury did not aggravate the Appellant's pre-existing back injury beyond its natural progression.   
Initially, the Board reiterates that upon thorough review of the Appellant's claims file, there was insufficient evidence to conclude that she suffered from a back disability prior to her entry into service.  However, even assuming that she did suffer from an injury in 1962 as alleged, the VHA examiner concluded that her current low back disabilities were not the result of an aggravation in service, but rather were due to the natural progression of the disease.

The Board concludes that the December 2004 VA examination report and the VHA opinion are the most persuasive evidence of record.  Both the VA examination and the VHA examiners thorough reviewed the Appellant's claims file in conjunction with their reports.  While the Board is aware of the holding in Nieves-Rodriguez v. Peake, these medical reports were based on all of the evidence of record, which was clearly contrary to the statement provided by Dr. G.P.G. in September 2007.  The VHA examiner in particular was not equivocal, she was very specific and direct in the opinion she provided, and she provided a rationale with her opinion (and addendum).  Where Dr. G.P.G.'s opinion is considered speculative, based on the clarity and specificity provided in the VA examination report and the VHA opinion, these opinions are not considered to be speculative.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

The Board also notes that the opinion provided by VHA was conducted by an orthopedic specialist.  The VHA examiner was not equivocal, vague, or ambiguous with the assertions made and, with respect to the contrary assertions provided by the Appellant and Dr. G.P.G., she discussed her reasoning as to why the private opinion was faulty and without merit, and why the Appellant's statements versus the medical facts were contradictory.  The VHA examiner thoroughly reviewed the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  As such, the Board attaches the most significant probative value to the VHA examiner's opinion as it is well reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, the Board finds that the Appellant has failed to establish element (3) under Shedden.  See Shedden, supra.

While the Board empathizes with the Appellant's sincere belief that her low back disability was aggravated by her time on ACDUTRA, the preponderance of the evidence is against the claim.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Appellant's claim that her current low back disabilities are related to service.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a back disability is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


